DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-11, and 13-20 are pending. Claims 3 and 12 have been canceled.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  the limitation poly(arylene ether ketone) should be corrected to read poly(arylene ether ether ketone) (see par.0024 of the specification). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation ”noble metal”, and the claim also recites ”Pt, Pd, Ir, Au, Ag” which is the narrower statement of the range/limitation (see the attached “Noble Metal: Definition, List, Properties, and Examples”).
Claim 17 recites the broad recitation ”alcohol”, and the claim also recites ”glycol” which is the narrower statement of the range/limitation (see the attached “Glycol”).
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 is rejected as being dependent on the rejected claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-11, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 7-9, 24, 26, and 28 of copending Application No. 16/379,212 (US 2019/0312293). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The copending Application No. 16/379,212 claims a method comprising the steps of:
(i)coating a first catalytic particle, a plurality of catalytic particles, or a catalytic film with an ion exchange ionomer, resulting in a first ionomer coated catalytic particle, a first ionomer-coated plurality of catalytic particles, or a first ionomer-coated catalytic film;
(ii) placing the first ionomer coated catalytic particle, a first ionomer-coated plurality of catalytic particles, or a first ionomer-coated catalytic film in contact with an ion exchange membrane (IEM);
(iii)coating a secondary catalytic particle, a plurality of catalytic particles, or a catalytic film with an ion exchange ionomer, resulting in a second ionomer-coated catalytic particle, a second ionomer-coated plurality of catalytic particles, or a second ionomer-coated catalytic film; and
(iv)placing the second ionomer-coated catalytic particle, a second ionomer-coated plurality of catalytic particles, or a second ionomer-coated catalytic film in contact with the IEM;
wherein the IEM is a cation exchange membrane (CEM) or an anion exchange membrane (AEM);
the first ionomer coated catalytic particle, a first ionomer-coated plurality of catalytic particles, or a first ionomer-coated catalytic film is an anion exchange ionomer (AEI)-coated catalytic particle, AEI-coated plurality of catalytic particles, or AEI-coated catalytic film;
the second ionomer-coated catalytic particle, a second ionomer-coated plurality of catalytic particles, or a second ionomer-coated catalytic film is a cation exchange ionomer(CEI)-coated catalytic particle, CEI-coated plurality of catalytic particles, or CEI-coated catalytic film;
the AEM or AEI comprises a material selected from one or more of the group consisting of polystyrene-block-poly(ethylene-ran-butylene)-block-polystyrene tri-block copolymer-based backbone, poly(phenylene oxide)-based backbone, polysulfone-based backbone, poly(N,N-diallylazacycloalkane)-based backbone, bromoalkyl-tethered poly(biphenyl alkylene)-based backbone, multiblock copoly(arylene ether)-based backbone, poly(vinylbenzyl chloride)-based backbne, and cardo-polyetherketone-based backbone; and
the material comprises a functional group selected from one or more of the group consisting of benzyl-trimethylammonium, benzyl-imidazolium, guanidium, benzyl-tris(2,4,6-trimethoxyphenyl)phosphonium, permethyl cobaltocenium, 1,4-dimethylpiperazinium, and benzyl-trimethylphosphonium (claim 24).
The copending Application No. 16/379,212 claims that the method further comprises the steps of:
-introducing either a reducing agent or an oxidizing agent to a first electrode or a second electrode comprising a first ionomer-coated catalytic film, a first ionomer-coated catalytic particle, or a first ionomer-coated plurality of catalytic particle, or
-introducing either an oxidizing agent or reducing agent to a second ionomer-coated catalytic film, a second ionomer-coated catalytic particle, or a second ionomer-coated plurality of catalytic particles (claim 7).
The copending Application No. 16/379,212 further claims that the first electrode and the second electrode are separated by the IEM, a reaction with a reduced or oxidized species from the first electrode and an oxidized or reduced species from the second electrode occurs at an interface between the first or second ionomer-coated catalytic film, the first or second ionomer-coated catalytic particle, or the first or second ionomer-coated plurality of catalytic particles, and the IEM, wherein the reaction results in splitting water, forming water, forming a compound produced by half-cell reactions occurring at the first electrode and the second electrode, or forming a compound produced by an overall full cell reaction; the reducing agent may be methanol or ethanol and the oxidizing agent may be hydrogen peroxide or oxygen (claim 8).
The copending Application No. 16/379,212 further claims that the reducing agent or the oxidizing agent is fed contacted with the first electrode or the second electrode in a single-pass mode or in a recycle mode (claim 9).
The method in claims 7-9 and 24 of the copending Application No. 16/379,212 is equivalent to the method in claim 1, 2, 4-6, 9, 10, and 16-18 of the instant application.
The copending Application No. 16/379,212 further claims that the first or second catalytic particle, plurality of catalytic particles, or catalytic film comprises a material selected from one or more of the group consisting of Ni, a noble metal, a metal alloy thereof, e metal mixture, and combinations thereof (claim 3), same as in claim 7 of the instant application.
The copending Application No. 16/379,212 further claims that the CEM or CEI may be sulfonated polystyrene-block-poly(ethylene-ran-butylene)-block-polystyrene tri-block copolymer, sulfonated poly(phenylene oxide), sulfonated poly(quinoxaline), poly(ethylene-co-tetrafluoroethylene)-graft poly(styrene sulfonic acid), poly(vinylidene fluoride)-graft-poly(styrene sulfonic acid), sulfonated poly(arylene ether ketone), sulfonated poly(4-phenoxybenzoyl-1,4-phenylene), and sulfonated polysulfone (claim 4), same as in claim 8 of the instant application.
The copending Application No. 16/379,212 further claims that the CEI may be sulfonated polystyrene-block-poly(ethylene-ran-butylene)-block-polystyrene tri-block copolymer, sulfonated poly(phenylene oxide), sulfonated polysulfone, sulfonated poly(arylene ether ether ketone), and sulfonated poly(4-phenoxybenzoyl-1,4-phenylene)(claim 26), same as in claim 11 of the instant application.
The copending Application No. 16/379,212 further claims that the ionomer exchange coating:
(i)increases the pH gradient across the IEM compared to the pH gradient without the ion exchange ionomer coating;
(ii)provides a pH gradient of about 1pH unit per nm; or
(iii)prevents catholyte contact with an anode active site (claim 28), same as in claims 13-15 of the instant application.
The examiner would like to point out that claims 3, 4, 7-9, 24, 26, and 28 of the copending Application No. 16/379,212 have been allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosek et al. (US Patent 5,523,177).
With regard to claims 1, 4, 8, 17, and 18, Kosek et al. teach a membrane electrode assembly (10):

    PNG
    media_image1.png
    225
    599
    media_image1.png
    Greyscale
.
The membrane electrode assembly (10) comprises the anode structure (11) bonded in contact with the first surface of a proton-exchange membrane (12), and the cathode gas diffusion electrode (18) bonded to and in contact with the second surface of the proton-exchange membrane (12)(fig. 1, column 3, line 63-column 4, line 5).
The anode structure (11) comprises reduced catalyst particles (Pt-Ru)Ox (17) coated with liquid ionomer (16) (column 4, lines 30-33 and Example 1 in column 6, lines 37-54). The liquid ionomer is a Nafion solution (Example 1 in column 6, lines 37-54). This is equivalent to “a first electrode comprising a first catalyst coated by a first ion exchange ionomer” in claim 1.
The proton-exchange membrane (12) is a Nafion 117 membrane (column 6, lines 35-62). This meets the limitation for an “ion exchange membrane between the first and the second electrode” in claim 1.
Nafion 117 is a cation exchange membrane (see par.0024 of the specification of the instant application), so it meets the limitations of claims 4.
Nafion 117 also meets the limitation of claim 8 for a perfluorinated membrane with a thickness of 0.007 inches and the following structural orientation:

    PNG
    media_image2.png
    256
    378
    media_image2.png
    Greyscale
, wherein the value of m/(m+n) is in the range of from 0.001 to about 1 (see par.0028 of the specification of the instant application).
Kosek et al. teach that the anode (11) comprising the particles (17) coated with the ionomer (16) is put in contact with a feed consisting of mix of methanol and water (Example 1, column 7, lines 5-10). 
Methanol is a liquid fuel, as defined in par.0035 of the specification of the instant application. Methanol meets the limitation for an alcohol of claim 17, and the limitations of claim 18.
Therefore, the process above is equivalent to the process of “introducing a fuel source comprising a liquid fuel to a first electrode comprising a first catalyst coated by a first exchange ionomer” in claim 1.
It is examiner’s position that the feed of Kosek et al. meets the limitations for “single-pass mode”.
The process of Kosek et al. is equivalent to the method in claims 1, 4, 8, 17, and 18 of the instant application.
With regard to claims 2 and 11, Kosek et al. teach that the liquid ionomer is a Nafion solution (Example 1 in column 6, lines 37-54).
Nafion is a cation exchange ionomer, as defined in par.0024 of the specification of the instant application.
The Nafion also meets the limitations of claim 11 for “sulfonated tetrafluoroethylene based-polymer”.
With regard to claim 7, the reduced catalyst particles (Pt-Ru)Ox (17) comprise Pt.
With regard to claims 19 and 20, Kosek et al. teach a feed of 1M methanol/water (Example 1, column 7, lines 6-10). The concentration of methanol is within the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unlu et al. (US 2015/0064581).
With regard to claims 1, 2, 11, 17, and 18, Unlu et al. teach a fuel cell comprising membrane electrode assembly (MEA) including an AEM electrode, a PEM electrode, and a high conductivity Nafion membrane (par.0036, par.0043-0045). 
The AEM electrode is prepared by mixing Pt/C catalyst and an anion exchange ionomer (AEI), and the PEM electrode is prepared by mixing Pt/C catalyst with Nafion solution (par.0042-0043).
The anion exchange ionomer (AEI) is equivalent to the “first ion exchange ionomer” in claim 1, and meets the limitations of claim 2.
Nafion is a cation exchange ionomer, as defined in par.0024 of the specification of the instant application. Therefore, Nafion is equivalent to the “second ion exchange ionomer” in claim 1, and meets the limitations of claim 2. The Nafion solution meets the limitations of claim 11 for a sulfonated tetrafluoroethylene-based polymer.
Therefore, the AEM electrode of Unlu et al. is equivalent to the “first electrode comprising a first catalyst coated by a first ion exchange monomer” and the PEM electrode of Unlu et al. is equivalent to the “second electrode comprising a second catalyst coated by a second ion exchange monomer” in claim 1.
In a membrane electrode assembly (MEA) the high conductivity Nafion membrane separates the AEM anode and the PEM cathode.
Unlu et al. further show that a reducing agent is introduced at one side of the MEA, and an oxidizing agent, such as oxygen is introduced at the other side of the MEA (par.0025). The reducing agent may be methanol (par.0030).
Unlu et al. do not specifically teach a fuel cell wherein methanol is supplied as reducing agent and oxygen is supplied as oxidant to the sides of MEA comprising the PEM electrode and the AEM electrode.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such fuel cell, because Unlu et al. teach the components of the fuel cell, and provide examples of reducing and oxidant agents.
Methanol is a liquid fuel, as defined in par. 0007 of the specification of the instant application. Methanol meets the limitations of claims 17 and 18.
Therefore, the fuel cell implies the steps of:
-introducing an oxidant or a liquid fuel to a first electrode, and
-introducing an oxidant or a liquid fuel to a second electrode.
It is examiner’s position that the feeds of methanol as reducing agent and oxygen of Unlu et al. meet the limitations for “single-pass mode”.
Therefore, the methods in claims 1, 2, 11, 17, and 18 are obvious over the method of using the fuel cell of Unlu et al.
With regard to claim 4, the AEM electrode and the PEM electrode are separated by a Nafion membrane (par.0036, par.0043-0044). Nafion is a cation exchange membrane, as defined in par.0024 of the specification of the instant application.
With regard to claims 5 and 6, Unlu et al. teach that the methanol may be oxidized to produce positively charges hydrogen ions, and oxygen is reduced to form hydroxide. When hydrogen ions and hydroxide ions react, water is produced (par.0016). The reaction occurs at the ion exchange membrane (see fig.1A).
With regard to claim 7, Unlu et al. teach that the AEM electrode and the PEM electrode comprise Pt/C catalyst (par.0042-0043).
With regard to claim 9, Unlu et al. teach that the anion exchange ionomer (AEI) is a poly(arylene ether sulfone) functionalized with quaternary ammonium groups (par.0042). This meets the limitations for a polysulfone-based backbone.
With regard to claims 13-15, it is the examiner’s position that the anion exchange ionomer (AEI), and Nafion solution coating of the Pt/C catalysts (par.0042-0043) is of a thickness and coverage sufficient to provide the desired properties.
	With regard to claim 16, Unlu et al. teach that oxygen is used as oxidant (par.0016).

Response to Arguments
Applicant's arguments filed on October 24, 2022 have been fully considered but they are not persuasive.
The examiner would like to note that:
-the objections to claims 4 and 9-11 are withdrawn following the applicant’s amendments to claims 4 and 11;
	-the rejection of claims 9-11, 13, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to the claims; and
-the rejection of claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn following the applicant’s amendments to the claims.
	On page 10 of the Remarks the applicant cites MPEP 2173.05(h) and argues that the claims 7, 17, and 18 are not indefinite. The examiner maintains the position that claim 7 and claims 17 and 18 include broader limitations and narrower limitations in the same claim (see paragraphs 4 and 5 above), and these limitations make the claims indefinite.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722